Citation Nr: 1546258	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a genitourinary disability (claimed as prostatitis, testicular pain/epididymitis, and urethral stricture).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to March 2010.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Original jurisdiction in this case is currently with the RO in Denver, Colorado.

The Veteran testified before the undersigned at a hearing held in April 2015.  A transcript of the hearing is of record. 

The Veteran claims entitlement to service connection for prostatitis, urethral stricture and epididymitis.  As discussed below, the probative medical evidence of record demonstrates that the Veteran has no such disabilities, but rather suffers instead from a pelvic pain syndrome with pelvic floor dysfunction that may be service-connected under the provisions of 38 C.F.R. § 3.317 (2015).  That stated, the Board observes that in November 2012, the Veteran was noted to have a small left testicle hydrocele and probable thrombosed varicocele.  At no time has the RO adjudicated whether hydroceles or varicoceles could be related to service.  The Veteran and his representative are advised that should the Veteran wish to file a claim for benefits for such conditions, such must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's genitourinary symptoms (claimed as prostatitis, epididymitis, and urethral stricture) are manifestations of a medically unexplained pelvic pain syndrome with pelvic floor dysfunction.

2.  The Veteran served in Iraq from September 2008 to June 2009.

3.  Pelvic pain syndrome with pelvic floor dysfunction became manifest during the Veteran's active service in Iraq.


CONCLUSION OF LAW

Pelvic pain syndrome with pelvic floor dysfunction was incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's breast cancer claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

 A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).

In this case, the Veteran received treatment for what was diagnosed in service as chronic prostatitis during service in Iraq in 2009.  He also was noted in service to have urethral stricture, although two in-service cystoscopies were negative, and he frequently complained of pain in the testicles.  See the Veteran's November 19, 2009 Chronological Record of Medical Care.  Upon filing his claim for benefits at discharge in 2010, the Veteran, in essence, asserted that he continues to have prostatitis, urethral stricture and testicular pain/epididymitis, and that service connection for each should be awarded because they began during service.  The Veteran's representative has since articulated that the Veteran's genitourinary pain problems have been medically attributed to "pelvic floor dysfunction" and that service connection should be granted for this disability.  See the Board hearing transcript, at 3-4.  

Upon review of the record, the Board finds that although the Veteran's post-service treatment records include several references to the Veteran's prior in-service diagnoses and treatment for prostatitis, urethral stricture and testicular pain, the probative evidence of record demonstrates that the Veteran's genitourinary symptoms (both during service, and post service) are not manifestations of these specific separately-identified diagnosed disabilities, but rather are manifestations of a pelvic pain syndrome and pelvic floor dysfunction as suggested by the Veteran's representative at the April 2015 hearing.  

Indeed, upon examination in March 2010, a VA examiner assessed the Veteran's genitourinary problems, and indicated that throughout his report he would refer to the conditions of prostatitis, urethral stricture, testicular pain and chronic epididymitis as "pelvic spasm syndrome."  The examiner discussed the Veteran's in-service treatment for groin pain, noting that his most recent symptoms had onset during service in 2009.  The examiner summarized the Veteran's in-service treatment history, noting that antibiotics prescribed for six months did not alleviate the Veteran's symptoms.  He was not shown to have any urinary tract infections or sexually transmitted diseases during service, nor was he diagnosed with diabetes, prostate cancer, hypertension or multiple sclerosis.  Cystoscopies performed in service showed no tumors, stone or infection.  Although urethral stricture was noted during service, treatment for such did not alleviate the Veteran's symptoms either.  The Veteran was referred to a pain clinic where he received caudal epidural steroid injections, radio frequency electropulses as well as nerve blocs to his lumbar spine in an effort to block the cycle of pain, and also had trials of Gabapentin, Effexor and Amitriptyline.  The VA examiner observed that none of these interventions had significant impact on his symptomatology.  The Veteran reported that he had prostate specific antigen tests (PSAs) done during service, and that these were normal.  Renal ultrasound in May 2009 was also within normal limits.  The March 2010 VA examiner concluded based on his review of the Veteran's history that:

[A]lthough this syndrome has been called a variety of things it does not sound like the testicles were ever objectively swollen as with epididymitis, nor that urinary or prostate infection was proven and the urology final diagnosis was more of a pelvic spasm than it was of bacterial prostatitis, urinary tract infection, STD, or epididymitis.

See the March 2010 VA examiner's report at 3.  

Significantly, upon examination, the March 2010 VA examiner diagnosed the Veteran with "chronic intermittent pelvic pain, undetermined etiology, with history of urethral stricture dilated in 2009, but no documentation of bacterial prostatitis acute or chronic, nor of epididymitis, acute or chronic."  See the March 2010 VA examiner's report at 8.  

The assessments of the March 2010 examiner are confirmed by the Veteran's private physicians.  In particular, a May 7, 2013 examination report from Dr. E.B.E. noted the Veteran's history of scrotal pain, his prior treatments and diagnoses, but upon completion of a full examination ultimately determined that the Veteran's genitourinary problems are attributable to "pelvic pain syndrome" likely caused by pelvic floor dysfunction.  

With respect to urethral stricture in particular, the Board notes that in June 2009-prior to the Veteran's discharge-the Veteran's urologic surgeon mentioned the fact that the Veteran was told he had stricture, and that he underwent dilation in Iraq.  The surgeon then performed a cystoscopy but found that the urethra was "wide open" without evidence of a stricture.  The surgeon pertinently determined during service that the Veteran had "marked pelvic floor dysfunction" rather than stricture.  See the Veteran's June 5, 2009 in-service treatment note.  

Based on the above cited in-service and post-service medical evidence clarifying the Veteran's genitourinary disability as a pelvic pain syndrome with pelvic floor dysfunction of unknown etiology-rather than prostatitis, urethral stricture and epididymitis-coupled with the fact that the Veteran's service treatment records clearly show that such disability manifested during the Veteran's Southwest Asia service in Iraq, the Board finds that under 38 C.F.R. § 3.117, the Veteran has a medically unexplained chronic multisymptom illness that became manifest during active service in the Southwest Asia theater of operations.  The March 2010 VA examiner made it clear that the Veteran's chronic pelvic pain is indeed of unknown etiology, and the Veteran's competent lay statements coupled with the objective in-service and post-service treatment reports indicate that the illness manifests in overlapping pain symptoms throughout the groin that have been unresponsive to conventional treatment for infection.  Multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, have been specifically ruled out.  As such, resolving all doubt in the Veteran's favor, the Board finds that service-connection for such illness is granted.


ORDER

Service connection for a pelvic pain syndrome with pelvic floor dysfunction is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


